Peters, C. J.
An exception was taken, at the trial, to the admission of a record of the conviction of the respondent as a common seller of intoxicating liquors, recovered twenty-seven years ago, and introduced for the purpose of impeaching the credibility of the respondent as a witness in his own behalf in the present prosecution for a similiar offense. It is claimed that so ancient a record is not admissible for such purpose, and that it was introduced more to create a prejudice against the respondent than to affect his credibility.
That evidence, properly admissible for one purpose may be so perverted in its use as to effect a different and illegitimate purpose, is not altogether preventable. But such evidence cannot on that, account be wholly rejected. The correction of its abuse lies in such explanation as the presiding judge may-feel required to give to the jury concerning it. Then, too, when . the ill-concealed purpose of its introduction becomes obvious to the jury it often reacts against the party attempting to profit by the irregularity.
We see no cause for rejecting the record of conviction in this case in the fact that it is an ancient record. Time may soften the effect of such a record but cannot destroy its applicability. At the common law, a person convicted of a crime unless pardoned, could never afterwards be allowed to testify as a witness. And pardon could restore only partial competency. The record was still admissible to impeach the credibilty of such person. And, certainly, lapse of time would not be more efficacious for washing out the legal blot than a pardon would be. But a witness against whom a conviction of a criminal offense is produced, however ancient or modern it may be, is not without means for vindicating his character for truthfulness. He may produce general evidence to sustain his present reputation for veracity.
The brief of counsel- for -the respondent imputes declarations to the presiding judge not uttered by him. Stating the theories of the government, or of the legislature in passing a statute, did not make such propositions his own. Such an implication was expressly disclaimed.
*441The questions raised upon the sufficiency of the indictment have been lately settled in another similiar case, — State v. Stanley, post. Exceptions overruled.
Walton, Virgin, Libbey, IIaskell and Whitehouse, JJ., concurred.